*901OPINION OF THE COURT
Memorandum.
Inasmuch as the petitioner Attorney-General alleged that the respondent National Bank of North America violated the provisions of article 7 (tit 1) of the General Obligations Law, the petitioner had legal standing to institute this proceeding against the respondent bank and, therefore, the petition should not have been dismissed on the ground that petitioner lacked standing. (See General Obligations Law, § 7-107.) An examination of the record before us, however, reveals petitioner failed to set forth any evidentiary facts to substantiate his claim that respondent acted in a fraudulent and illegal manner in violation of the General Obligations Law. Consequently, the petition was properly dismissed inasmuch as summary judgment should have been granted for respondent bank. (See Matter of Knickerbocker Field Club v Site Selection Bd. of City of N. Y., 41 AD2d 539, 540; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 3212:23, p 443.)
Accordingly, for the reasons stated, the order of the Appellate Division should be affirmed, without costs to respondent. Respondent’s cross appeal from so much of the order of the Appellate Division as dismissed respondent’s appeal from an order of Special Term denying reargument should be dismissed, without costs to petitioner, as the denial of reargument involves a question of discretion of the type not reviewable by this court. (Cohen and Karger, Powers of the New York Court of Appeals, § 147, pp 584-585.)